Exhibit 10.5

 

Name:

     [ —] 

Number of Shares of Stock subject to Option:

     [ —] 

Price Per Share:

   $ [ —] 

Date of Grant:

     [ —] 

DUNKIN’ BRANDS GROUP INC.

2011 OMNIBUS LONG-TERM INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

This agreement (the “Agreement”) evidences a stock option granted by Dunkin’
Brands Group, Inc. (the “Company”) to the undersigned (the “Optionee”), pursuant
to and subject to the terms of the Dunkin’ Brands Group, Inc. 2011 Omnibus
Long-Term Incentive Plan (as amended from time to time, the “Plan”), which is
incorporated herein by reference.

1. Grant of Stock Option. The Company grants to the Optionee on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase, on
the terms provided herein and in the Plan (including, without limitation, the
exercise provisions in Section 6(b)(3) of the Plan), the number of shares of
Stock of the Company set forth above (the “Shares”) with an exercise price per
Share as set forth above, in each case subject to adjustment pursuant to Section
7 of the Plan in respect of transactions occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code) and is granted to the Optionee in connection
with the Optionee’s employment by the Company and its qualifying subsidiaries.
For purposes of the immediately preceding sentence, “qualifying subsidiary”
means a subsidiary of the Company as to which the Company has a “controlling
interest” as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan. The following terms have
the following meanings:

 

  (a) “Beneficiary” means, in the event of the Optionee’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Optionee prior to the Optionee’s
death and not subsequently revoked, or, if there is no such designated
beneficiary, the executor or administrator of the Optionee’s estate. An
effective beneficiary designation will be treated as having been revoked only
upon receipt by the Administrator, prior to the Optionee’s death, of an
instrument of revocation in form acceptable to the Administrator.



--------------------------------------------------------------------------------

(b) “Option Holder” means the Optionee or, if as of the relevant time the Stock
Option has passed to a Beneficiary, the Beneficiary.

3. Vesting; Method of Exercise; Treatment of the Stock Option Upon Cessation of
Employment.

 

  (a) Vesting. As used herein with respect to the Stock Option or any portion
thereof, the term “vest” means to become exercisable and the term “vested” as
applied to any outstanding Stock Option means that the Stock Option is then
exercisable, subject in each case to the terms of the Plan. Unless earlier
terminated, forfeited, relinquished or expired, the Stock Option shall become
vested as to 25% of the total number of Shares subject to the Stock Option on
each of the first four anniversaries of the Date of Grant. Notwithstanding the
foregoing, Shares subject to the Stock Option shall not vest on any vesting date
unless the Optionee has remained in continuous Employment from the Date of Grant
through such vesting date.

 

  (b) Exercise of the Stock Option. No portion of the Stock Option may be
exercised until such portion vests. Each election to exercise any vested portion
of the Stock Option will be subject to the terms and conditions of the Plan and
shall be in writing, signed by the Option Holder (or in such other form as is
acceptable to the Administrator). Each such written exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan. The exercise price may be paid (i) by cash or check acceptable to the
Administrator, (ii) to the extent permitted by the Administrator, through a
broker-assisted cashless exercise program acceptable to the Administrator, (iii)
by such other means, if any, as may be acceptable to the Administrator, or (iv)
by any combination of the foregoing permissible forms of payment. In the event
that the Stock Option is exercised by a person other than the Optionee, the
Company will be under no obligation to deliver shares hereunder unless and until
it is satisfied as to the authority of the Option Holder to exercise the Stock
Option and compliance with applicable securities laws. The latest date on which
the Stock Option or any portion thereof may be exercised will be the 10th
anniversary of the Date of Grant (the “Final Exercise Date”); provided, however,
if at such time the Optionee is prohibited by applicable law or written Company
policy applicable to similarly situated employees from engaging in any
open-market sales of Stock, the Final Exercise Date will be automatically
extended to thirty (30) days following the date the Optionee is no longer
prohibited from engaging in such open-market sales. If the Stock Option is not
exercised by the Final Exercise Date the Stock Option or any remaining portion
thereof will thereupon immediately terminate.

 

-2-



--------------------------------------------------------------------------------

  (c) Treatment of the Stock Option Upon Cessation of Employment. If the
Optionee’s Employment ceases, the Stock Option, to the extent not already vested
will be immediately forfeited, and any vested portion of the Stock Option that
is then outstanding will be treated as follows:

(i) Subject to clauses (ii) and (iii) below and Section 4 of this Agreement, the
Stock Option, to the extent vested immediately prior to the cessation of the
Optionee’s Employment, will remain exercisable until the earlier of (A) the date
which is three months following the date of such cessation of Employment, or (B)
the Final Exercise Date, and except to the extent previously exercised as
permitted by this Section 3(c)(i) will thereupon immediately terminate.

(ii) Subject to clauses (iii) below and Section 4 of this Agreement, the Stock
Option, to the extent vested immediately prior to the cessation of the
Optionee’s Employment due to death, will remain exercisable until the earlier of
(A) the first anniversary of the Optionee’s death or (B) the Final Exercise
Date, and except to the extent previously exercised as permitted by this Section
3(c)(ii) will thereupon immediately terminate.

(iii) If the Optionee’s Employment is terminated by the Company and its
subsidiaries in connection with an act or failure to act constituting Cause (as
the Administrator, in its sole discretion, may determine), or such termination
occurs in circumstances that in the determination of the Administrator would
have entitled the Company and its subsidiaries to terminate the Optionee’s
Employment for Cause, the Stock Option (whether or not vested) will immediately
terminate and be forfeited upon such termination.

4. Forfeiture; Recovery of Compensation.

 

  (a) The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Stock Option at any time if the Optionee is not in compliance with
all applicable provisions of this Agreement and the Plan.

 

  (b)

The Stock Option is subject to Section 6(a)(5) of the Plan. The Stock Option
(whether or not vested or exercisable) is subject to forfeiture, termination and
rescission, and the Optionee will be obligated to return to the Company the
value received with respect to the Stock Option (including Shares delivered
under the Stock Option, and any gain realized on a subsequent sale or
disposition of Shares), (i) upon or in connection with (A) a breach by the
Optionee of a non-competition, non-solicitation, confidentiality or similar
covenant or agreement with the Company or its subsidiaries or (B) an overpayment
to the Optionee of incentive

 

-3-



--------------------------------------------------------------------------------

  compensation due to inaccurate financial data, (ii) in accordance with Company
policy relating to the recovery of erroneously-paid incentive compensation, as
such policy may be amended and in effect from time to time, or (iii) as
otherwise required by law or applicable stock exchange listing standards,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

5. Transfer of Stock Option. The Stock Option may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.

6. Withholding. The exercise of the Stock Option will give rise to “wages”
subject to withholding. The Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued shares upon
exercise, are subject to the Optionee promptly paying to the Company in cash (or
by such other means as may be acceptable to the Administrator in its discretion)
all taxes required to be withheld. No shares will be transferred pursuant to the
exercise of this Stock Option unless and until the person exercising this Stock
Option has remitted to the Company an amount in cash sufficient to satisfy any
federal, state, or local withholding tax requirements, or has made other
arrangements satisfactory to the Company with respect to such taxes. The
Optionee authorizes the Company and its subsidiaries to withhold such amount
from any amounts otherwise owed to the Optionee, but nothing in this sentence
shall be construed as relieving the Optionee of any liability for satisfying his
or her obligation under the preceding provisions of this Section.

7. Effect on Employment. Neither the grant of the Stock Option, nor the issuance
of shares upon exercise of the Stock Option, will give the Optionee any right to
be retained in the employ of the Company or any of its Affiliates, affect the
right of the Company or any of its Affiliates to discharge or discipline such
Optionee at any time, or affect any right of such Optionee to terminate his or
her Employment at any time.

8. Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

By acceptance of the Stock Option, the undersigned agrees to be subject to the
terms of the Plan. The Optionee further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company is an electronic signature
that will be treated as an original signature for all purposes hereunder and
(ii) such electronic signature will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Optionee.

[The remainder of this page is intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

Executed as of the      day of [—], [—].

 

Company:   DUNKIN’ BRANDS GROUP, INC.   By:  

 

  Name:     Title:   Optionee:      

 

Name:

  Address:

[Signature Page to Non-Statutory Option Agreement]